Per Curiam.

The . court cannot receive the defendant’s denial of his consent to have his. name used, in the . actions of ejectment, as a bar to the process. If the, fact be as he states it, he has his remedy over against the attorneys of the plaintiff in those suits. The court, cannot judge between the contradictory affidavits of the party and the attorneys. The-defendant in those suits must have his costs; and is not to lose them in consequence of the denial of the lessor and his attorneys, of any responsibility. ~
. It is enough for the court that Bradt appears as a party to the record; and he confesses enough to show that he is in contempt, and to charge him with the payment of the costs. But as the aggregate of the costs in all the suits is large, the court, after adjudging him in contempt, direct his recognisance to be respited, at his prayer, until the next August term; to the end that he may have an opportunity, in the mean time, to bring his action against the attorneys of the plaintiff, on the charge of using his name without his consent, and thereby to bring the truth of that allegation to the test, by a trial of the fact.
Rule granted accordingly.